DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on April 21st, 2021 has been acknowledged.  By this amendment, claims 9, 10, and 13 have been amended, claims 1-8 and 15-25 have been cancelled.  Accordingly, claims 9-14 and 26-30 are pending in the present application in which claims 9, 29, and 30 are in independent form.
Applicant’s amendment to claims 9, 10, and 15 had obviated the claim objection indicated in the previous office action.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. Pub. 2020/0027920) in view of Song et al. (U.S. Pub. 2018/0358070), both of record, and Li et al. (U.S. Pub. 2019/0206928), newly cited.
In re claim 29, Miura discloses a memory structure 100 comprising: a multilayered bottom electrode 104 located on a surface, wherein the multilayered 

    PNG
    media_image1.png
    490
    815
    media_image1.png
    Greyscale

	Miura is silent to wherein the multilayered bottom electrode is located on a surface of an electrically conductive structure that is embedded in a first interconnect dielectric material layer, and wherein the upper segment composed of a third conductive material that is compositionally different from the first conductive material.
	However, Song discloses in a same field of endeavor a memory structure including, inter-alia, a memory structure having a multilayered bottom electrode BE located on a surface of an electrically conductive structure CT that is embedded in a first interconnect dielectric material layer 120 (see paragraph [0024] and fig. 2), wherein the multilayered bottom electrode includes a base segment BE1 having a first diameter and composed of first conductive material, a upper segment BE2 having a second diameter and composed of a second conductive material that is compositionally different from the first conductive material, wherein the first diameter is greater than the second diameter (see paragraphs [0025], [0026], [0027] and fig. 2) (note that, Song 
	
    PNG
    media_image2.png
    438
    685
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory structure of Miura with the technique as taught by Song in order to enable the multilayered bottom electrode is located on a surface of an electrically conductive structure that is embedded in a first interconnect dielectric material layer in the memory structure of Miura to be formed because Song teaches that it is well-known in the art to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
Additionally, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory structure of Miura with the technique as taught by Song in order to enable wherein the upper segment composed of a third conductive material that is compositionally different from the first conductive material since Song teaches that it is well-known in the art to formed a multilayered bottom electrode which composed of materials that have different composition in order to obtain a magnetic memory device which operates at a high speed with nonvolatile characteristics.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

However, Li discloses in a same field of endeavor, a memory structure including, inter-alia, a bottom electrode 401 located on a surface of an electrically conductive structure (see paragraph [0029] and fig. 4A), a second interconnect dielectric material layer 207’ laterally adjacent to the bottom electrode 401 (see paragraph [0030] and fig. 4A), wherein the second interconnect dielectric material layer has a topmost surface that is coplanar with a topmost surface of the bottom electrode 401 (see paragraph [0030] and figs. 6A, 7A); a magnetic tunnel junction (MTJ) pillar 501’ located on a topmost surface of the bottom electrode 401 (see paragraph [0030] and fig. 6A); and a top electrode 503 located on the MTJ pillar 501’ (see paragraph [0029] and fig. 6A).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory structure of Miura with the technique as taught by Li in order to enable wherein the second interconnect dielectric material layer has a topmost surface that is coplanar with a topmost surface of the upper segment of the multilayered bottom electrode in the memory structure of Miura to be formed because in doing so would enabling a MRAM cell layout that meets MTJ density requirements for embedded MRAM cell technology without increasing the overall MRAM cell dimensions and the resulting device (see paragraph [0003] of Li).  Furthermore, the technique would provide an improved MTJ structure by enabling the removal of damage or oxidized sidewalls by physical cleaning then encapsulating the cleaned MTJ structure without breaking KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S. Pub. 2020/0027920) in view of Song et al. (U.S. Pub. 2018/0358070), both of record.
In re claim 30, Miura discloses a memory structure 100 comprising:
a multilayered bottom electrode 104 located on a surface, wherein the multilayered bottom electrode 104 includes a base segment 106 having a first diameter and composed of first conductive material (Ta) (see paragraph [0055] and fig. 1), a middle segment 107 having a second diameter and composed of a second conductive material (Ru) that is compositionally different from the first conductive material 106 (see paragraph [0055] and fig. 1), and an upper segment 108 having a third diameter and composed of a third conductive material (Ta) that is compositionally different from the second conductive material 107 wherein the first diameter is entirely greater than the second diameter, and the third diameter is entirely less than both the first diameter and the second diameter (note that, Miura teaches that the MTJ element having a 


	
    PNG
    media_image1.png
    490
    815
    media_image1.png
    Greyscale

	Miura is silent to wherein the multilayered bottom electrode is located on a surface of an electrically conductive structure that is embedded in a first interconnect dielectric material layer, and wherein the upper segment composed of a third conductive material that is compositionally different from the first conductive material.
	However, Song discloses in a same field of endeavor a memory structure including, inter-alia, a memory structure having a multilayered bottom electrode BE located on a surface of an electrically conductive structure CT that is embedded in a first interconnect dielectric material layer 120 (see paragraph [0024] and fig. 2), wherein the multilayered bottom electrode includes a base segment BE1 having a first diameter and composed of first conductive material, a upper segment BE2 having a second diameter and composed of a second conductive material that is compositionally different from the first conductive material, wherein the first diameter is greater than the 
	
    PNG
    media_image2.png
    438
    685
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory structure of Miura with the technique as taught by Song in order to enable the multilayered bottom electrode is located on a surface of an electrically conductive structure that is embedded in a first interconnect dielectric material layer in the memory KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory structure of Miura with the technique as taught by Song in order to enable wherein the upper segment composed of a third conductive material that is compositionally different from the first conductive material since Song teaches that it is well-known in the art to formed a multilayered bottom electrode which composed of materials that have different composition in order to obtain a magnetic memory device which operates at a high speed with nonvolatile characteristics.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material .
Allowable Subject Matter
Claims 9-14 and 26-28 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 9, in particular, prior art of record does not teach “wherein the second interconnect dielectric material layer contacts a topmost surface of both the base segment and the middle segment of the multilayered bottom electrode", as recited in independent claim 9.
Claims 10-14 and 26-28 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) April 21st, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument with respect to the 103 rejection over Miura et al. in view of Song et al. in view of currently amended independent claim 9 has been fully considered and are found persuasive.  Thus, that rejection has been withdrawn, see the allowable subject matter as indicated in paragraphs 7 and 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khvalkovskiy et al.		U.S. Pub. 2013/0161768	Jun. 27, 2013.
Choi et al.			U.S. Patent 9,502,639	Nov. 22, 2016.
Iwayama et al.		U.S. Patent 9,231,193	Jan. 5, 2016.
Annunziata et al.		U.S. Pub. 2015/0295165	Oct. 15, 2015.
Gaidis et al.			U.S. Patent 9,082,963	Jul. 14, 2015.
Wang et al. 			U.S. Pub. 2017/0033282	Feb. 2, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892